Citation Nr: 1416291	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973.  He also had subsequent service in the Army National Guard, including a period of active duty for training from February 4 to February 18, 1978.  

In February 2012, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A Memorandum Decision of the Court in May 2013 affirmed the Board's decision not to reopen the claim for service connection for PTSD.  However, the decision was vacated as to the Board's denial of the claim for depression.  The Court explained that the Board's case was too narrow.  The "new and material evidence standard" should not have been applied to the claim of entitlement to service connection for depression as that issue was not decided in the Board's previous denial of the claim in 1998.  Thus, the claim as stated on the title page of this decision was remanded to the Board for readjudication consistent with the Memorandum Decision.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board sincerely regrets the delay of the adjudication of this matter, but a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depression, can be adjudicated.  

The Veteran contends that he has an acquired psychiatric disorder, including major depression, primarily as a result of several assaults in service, including a sexual assault.  Therefore, he maintains that service connection is warranted.  

In March 1995, the Veteran reported multiple stressors associated with his PTSD.  He stated that his drill instructor started yelling at him, as soon as he got off the bus for basic training, that he threatened the Veteran, and that he smashed the Veteran's head against a wall.  He also stated that he injured his knee on the obstacle course and was denied medical treatment.  In addition, he stated that while marching to the rifle range, he was harassed by a drill instructor in a vehicle.  He noted that during a latrine break, the drill instructor rifle butted him in the head and told the Veteran's fellow trainees to harass the Veteran.  When they got to the rifle range, the Veteran reported that the drill instructor aimed a loaded weapon at the drill instructor's own chest and dared the Veteran to pull the trigger.  In another incident, the Veteran stated that while working the kitchen, he was attacked by a cook, who put a knife to the Veteran's throat and stated that he had been ordered to kill the Veteran.  That incident was reportedly terminated when the mess sergeant interrupted the cook.  

During basic training, the Veteran reported that he had been forced to participate in an escape and evasion course, during which he was taken to an isolated building and forced to stand on his fingertips in a pool of blood.  He also reported that he was hit across the left hand, kidneys, and back with a one inch pipe.  During a period of interrogation, he stated that a pistol was put against his head, and the trigger was pulled.  The gun didn't fire; however, he found the incident terrifying.  In addition to the foregoing, the Veteran noted that he had been ordered on night guard duty near the general's house to locate and eliminate a pack of wild dogs.  He stated that during that time, he was sexually assaulted by two men, who tied him to a tree and sodomized him.  Finally, the Veteran reported that the night before he was scheduled to graduate from basic training, a drill instructor had slammed his head against a wall locker and against a door, breaking the handle off the door.  He noted that such actions were taken in response to the Drill Instructor finding the Veteran to have a dirty weapon.  The abuse reportedly stopped when a former fellow soldier threatened to call the military police.  

Despite the multiplicity of incidents, the Veteran's reported stressors have not been corroborated.  In fact, the file includes a May 2008 memorandum wherein a formal finding of a lack of information required to corroborate the alleged stressors associated with the claim for service connection was entered.  

In addition to PTSD (which, as noted, has been separately addressed), the record, which includes treatment records dated through 2011, reflects multiple psychiatric diagnoses associated with the Veteran's reported stressors.  The various diagnoses include adjustment disorder, anxiety, and major depression.  It is the Board's decision that additional examination would be helpful in this case regarding the claim for service connection for an acquired psychiatric disorder, other than PTSD, and to include major depression.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for an acquired psychiatric disorder.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  

All necessary tests and studies, to include an interview of the Veteran and any appropriate psychiatric and cognitive testing, should be performed.  The examiner should provide a multi-axis diagnosis pertinent to the Veteran's claimed acquired psychiatric disorder, other than PTSD, and, an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder was sustained during his active duty service, or, resulted from an injury or illness sustained during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  

Note  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  After completion of the above development, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

